Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Esther Lewis appeals from the district .court’s orders dismissing her appeal from the bankruptcy court’s order lifting the automatic stay to allow foreclosure, and denying her motion for reconsideration. Lewis’ appeal was dismissed after she failed, after notice, to timely file her appeal brief and designation of the record on appeal. See Fed. R. Bankr.P. 8006. We have reviewed the record and the district court’s orders and find no reversible error and no abuse of discretion. See Fed. R. Bankr.P. 8001(a); In re SPR Corp., 45 F.3d 70, 74 (4th Cir.1995); In re Serra Builders, Inc., 970 F.2d 1309, 1311 (4th Cir.1992). Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.